Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “a elongated” appears to be a grammatical error. Perhaps this should read --an elongated--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 depends from itself. This is not proper and creates issues of antecedent basis. A dependent claim must depend from a preceding claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibarra (US Pat. No. 6,250,656) in view of Treadway (US Pub. No. 2014/0090910).
Regarding claim 1, Ibarra discloses A vehicle, comprising: a elongated platform having an upper surface and an opposing lower surface; a rear truck assembly secured to the lower surface of the elongated platform; and handlebars (see annotated fig below).

    PNG
    media_image1.png
    537
    786
    media_image1.png
    Greyscale
 
Ibarra does not disclose the vehicle being a motor driven vehicle, a driving assembly secured to the upper surface of the platform, the handlebars secured to the driving assembly. However, it was well-known in the art to provide motor-driven scooters, trikes and so on. At least Treadway discloses the vehicle being a motor driven vehicle, a driving assembly secured to the upper surface of the platform, the handlebars secured to the driving assembly (see annotated fig below; wherein the drive assembly is on the platform inasmuch as is the case in the instant application).

    PNG
    media_image2.png
    914
    797
    media_image2.png
    Greyscale

It would have been obvious to try to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the motor drive techniques of Treadway with the vehicle of Ibarra to provide a motor driven vehicle, a driving assembly secured to the upper surface 
Regarding claim 4, Ibarra in view of Treadway discloses wherein the driving assembly comprises: a motorized front wheel secured to a support member extending between the handlebars and the elongated platform (front motor 130, para 103 of Treadway in view of combination with Ibarra inasmuch as is the case in the instant application); a battery (120 of Treadway) secured to the support member; and a throttle mounted to the handlebars for controlling the motorized wheel (at least para 121 of Treadway).
Regarding claim 5, Ibarra in view of Treadway discloses wherein the battery is an electric rechargeable battery (at least para 94 of Treadway).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibarra in view of Treadway as applied to claim 1 above, and further in view of Strand (US Pat. No. 5,975,546).
Regarding claim 2, Ibarra in view of Treadway discloses wherein the rear truck assembly comprises: a skateboard truck extending outward from the sides of the platform (at least figs 1 and 2), the skateboard trucking having a first end and a second end where a first outer wheel is attached to the first end and a second wheel is attached to the second end (wheels 15, fig 2). Ibarra discloses an additional wheel (see 87 of fig 1). However, Ibarra in view of Treadway does not specifically disclose: and a caster assembly comprising a wheel mount and a center caster wheel. At least Strand discloses a caster assembly comprising a wheel mount and a center caster wheel (see annotated fig below).

    PNG
    media_image3.png
    910
    793
    media_image3.png
    Greyscale

It would have been obvious to try to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the caster technique of Strand with the device of Ibarra to provide a caster assembly comprising a wheel mount and a center caster wheel, since it 
Regarding claim 3, Ibarra in view of Treadway and Strand discloses wherein the center caster wheel rotates 360 degrees independently from the first and second wheels (at least col 8, lines 7-9 of Strand). Additionally, providing wherein the center caster wheel rotates 360 degrees independently from the first and second wheels is well-known in the art (see at least col 3, lines 14-24 of Strand).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references cited by Examiner in the parent application have been included in the IDS submitted by Applicant. Accordingly, there are no further references cited at this time. However, Applicant is still encouraged to review the references previously cited by Examiner as they are relevant to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618